                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    CONTINENTAL DIVIDE INSURANCE                           CASE NO. C18-1042-JCC
      COMPANY, a Colorado corporation,
10
                                                             MINUTE ORDER
11                            Plaintiff,
              v.
12
      EPHRATA TRUCKING, LLC, a Washington
13    limited liability company, et al.,
14                            Defendants.
15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ third supplemental joint status report
19   (Dkt. No. 27). The stay in this action is hereby EXTENDED by an additional 90 days to allow
20   the underlying state court litigation to progress. The parties are DIRECTED to notify the Court if
21   the state court litigation is resolved prior to the termination of the stay.
22           DATED this 3rd day of September 2019.
23
                                                               William M. McCool
24                                                             Clerk of Court

25                                                             s/Tomas Hernandez
                                                               Deputy Clerk
26


     MINUTE ORDER
     C18-1042-JCC
     PAGE - 1
